Citation Nr: 1822533	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana
 
 
THE ISSUES
 
1. Entitlement to service connection for diabetic retinopathy.
 
2. Entitlement to service connection for a vision disorder other than diabetic retinopathy, to include cataracts.
 
 
REPRESENTATION
 
Appellant represented by:  C.H. Thornton, Jr., Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1971 to November 1975. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 
 
In March 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. In June 2015, the Board remanded, in pertinent part, the issue of entitlement to service connection for a vision disorder to include cataracts. In pertinent part, the Board also remanded the issue of what evaluation is warranted for diabetes mellitus since September 16, 2009 so that a statement of the case could be issued. This was accomplished in July 2016, but the Veteran did not perfect an appeal to the claim of entitlement to an increased rating for diabetes.  
 
The Board acknowledges that additional medical evidence was added to the record following the September 2016 supplemental statement of the case. On review, this evidence essentially duplicates information already of record and a remand solely for a supplemental statement of the case would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
In September 2017, the Veteran provided testimony on additional issues before a different Veterans Law Judge. Those issues were addressed in a March 2018 decision, under a different docket number, and are not for consideration herein. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
FINDINGS OF FACT
 
1. The Veteran is service-connected for diabetes mellitus and the evidence is at least in equipoise as to whether he has a current diagnosis of diabetic retinopathy. 
 
2. The preponderance of the probative evidence is against finding that a vision disorder other than diabetic retinopathy, to include cataracts, is related to active service or is proximately due to or aggravated by service-connected sarcoidosis or diabetes mellitus. 
 
 
CONCLUSIONS OF LAW
 
1. Resolving reasonable doubt in the Veteran's favor, retinopathy of the eyes is caused by diabetes mellitus. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017). 
 
2. A vision disorder other than diabetic retinopathy, to include cataracts, was not incurred or aggravated during service and is not caused or aggravated by a service-connected disorder to include sarcoidosis and diabetes mellitus. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2017). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 

Analysis
 
In March 2007, VA denied entitlement to service connection for a visual impairment. The decision was continued in August 2007 and the Veteran subsequently perfected this appeal. In March 2010, VA denied entitlement to service connection for cataracts. The Veteran is currently service-connected, in pertinent part, for sarcoidosis and diabetes mellitus and the appeal issue was subsequently phrased as entitlement to service connection for a vison disorder to include cataracts secondary to sarcoidosis and/or diabetes mellitus. 
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). The Board acknowledges that 38 C.F.R. § 3.310(b) (Aggravation of nonservice-connected disabilities) was amended in October 2006.
 
Refractive error of the eye is not a disease or injury within the meaning of applicable legislation and hence does not constitute disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2017). 
 
Service treatment records are negative for any complaints or findings related to a vision disorder. On separation examination in August 1975, the Veteran's vision was reported as 20/20 in both eyes. 
 
A March 2007 letter from a private physician indicates the Veteran presented for a retinal examination. His vision could be corrected to 20/20 in both eyes. The anterior segment examination revealed no abnormalities and the funduscopic examination was normal. There was no evidence of diabetic retinopathy or sarcoid. 
 
The Veteran underwent a VA eye examination in November 2009. There was no evidence of diabetic retinopathy. The diagnoses included cataracts. The examiner stated that it was less likely as not that the cataracts were caused by or a result of sarcoidosis. The examiner noted that the Veteran had nuclear sclerosis and cortical spoking cataracts and there was no posterior subcapsular cataract formation. The opinion was based on medical literature, and the examiner's clinical experience and expertise. 
 
The Veteran most recently underwent a VA eye examination in October 2015. Following examination, the examiner stated that the Veteran had no diabetic retinopathy. There was some cataract formation which was within normal limits for the Veteran's age. The examiner further stated that the cataracts were not caused nor made worse by sarcoid or diabetes. 
 
In a January 2016 addendum, the examiner stated that the Veteran had nuclear cataracts which were caused by age and there was no way they were caused by anything that happened in service. 
 
In a May 2016 addendum, the examiner stated that the Veteran's cataracts were nuclear sclerotic cataracts and such cataracts are caused only by aging and were a natural process through life. He further stated that they were not aggravated by any other condition, including sarcoidosis or diabetes. 
 
As set forth, the VA examinations indicate the Veteran does not have diabetic retinopathy. VA treatment records, however, include a September 2014 note that shows an assessment of "[d]iabetes [with] mild signs of retinopathy [both eyes] [non-proliferative diabetic retinopathy]". On review, the Board finds the evidence is at least in equipoise as to whether there has been a current diagnosis during the course of the appellate term. Therefore, resolving reasonable doubt in the Veteran's favor, secondary service connection for diabetic retinopathy is warranted. See 38 C.F.R. §§ 3.102, 3.310.
 
As concerns the diagnosed cataracts, the preponderance of the evidence is against finding that they are related to service or service-connected disability. Cataracts were not shown for many years following service and the VA examinations do not relate the condition to service or service-connected disability. Rather, the appellant's cataracts have generally been found to be related to the claimant's age.  The examinations are considered probative and the record does not contain probative evidence to the contrary.
 
In making this determination, the Board acknowledges the internet article submitted by the Veteran which indicates that long-term steroid use may lead to cataract development in the eyes. While the Veteran takes steroids for his service-connected sarcoidosis, this statement is speculative at best and is not specific to the Veteran's claim. See Obert v. Brown, 5 Vet. App. 30 (1993); Mattern v. West, 12 Vet. App. 222 (1999). Thus, the article is not considered probative and does not serve to establish a medical nexus. 
 
The preponderance of the evidence is against the claim of entitlement to service connection for a vision disorder other than diabetic retinopathy, to include cataracts, and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 
 
 
ORDER
 
Entitlement to service connection for diabetic retinopathy of the eyes is granted.
 
Entitlement to service connection for a vision disorder other than diabetic retinopathy, to include cataracts, is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


